Citation Nr: 0018836	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-23 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.  This appeal initially arose from a January 1997 
rating decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The Board has considered both the pre-November 1996 and 
the post-November 1996 rating criteria in connection with the 
facts of this case in adjudicating the veteran's claim for an 
increased initial disability evaluation for post-traumatic 
stress disorder; neither set of criteria is more favorable to 
the veteran's claim than the other.

2.  The veteran's service connected post-traumatic stress 
disorder has not been objectively shown, since May 1996, to 
be productive of severe impairment of the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment; nor has it been objectively 
shown to result in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder, since May 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 9411 (1995 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds  
that the veteran has presented a claim which is plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The RO granted service connection for post-traumatic stress 
disorder in January 1997.  A 10 percent evaluation was 
assigned from April 2, 1996.  In June 1997, a temporary total 
rating was assigned pursuant to 38 C.F.R. § 4.29 for the 
period from April 2 to April 30, 1996.  An April 1999 rating 
decision granted a 50 percent evaluation from May 1, 1996.  
The veteran contends that he is entitled to a higher 
evaluation.

The veteran's post-traumatic stress disorder is rated under 
code 9411.  New regulatory criteria with respect to rating 
psychiatric disorders became effective November 7, 1996.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  

Under the current criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The current 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

Under the criteria in effect at the time the veteran's claim 
was filed in April 1996, a 50 percent evaluation contemplated 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation required either virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1995).  

The veteran filed his claim in April 1996.  In evaluating the 
appellant's claim to an increased disability evaluation for 
his post-traumatic stress disorder, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, consideration will be given to both versions of 
the regulations to determine which version is most favorable 
to the appellant.  

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-November 1996 nor the 
post-November 1996 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation in excess of 50 percent for post-traumatic stress 
disorder is not warranted.

A VA examination was conducted in May 1996.  The veteran 
stated that he had been unemployed for the past two and one-
half years after being asked to resign from his job as a 
registered nurse in a nursing home for behavioral problems 
such as sexual harassment.  The veteran described guilty 
feelings about people killed in Vietnam, as well as 
nightmares and flashbacks.  On examination, he was described 
as neglectful of his appearance, but clean and shaved, with 
normal psychomotor activity.  He had a sad expression on his 
face.  The veteran cooperated to the best of his ability.  He 
was calm, but slow talking.  Affect was appropriate.  His 
mood seemed to be depressed.  He cried some and showed 
anxiety.  No thought disorders were elicited, but he 
described nightmares and crying spells.  The veteran reported 
that he did not like crowds or being with other people; he 
preferred to be alone.  He was oriented and his memory was 
intact.  Judgment was fair, with limited insight.  The 
diagnoses were:  post-traumatic stress disorder, chronic, 
delayed; alcohol abuse by history; and major depression by 
history.  The Global Assessment of Functioning (GAF) score 
was about 65.  A GAF score of from 61 to 70 involves mild 
symptoms or some dificulty in social, occupational, or school 
functioning, but generally functioning pretty well.  
Diagnostical and Statistical Manual of Mental Disorders, 
Fourth Edition (1994) (DSM-IV) pp. 46, 47.  The examiner 
noted that the veteran was socially and industrially 
impaired.

An October 1996 outpatient treatment note indicated that the 
veteran attended AA and church regularly, otherwise was 
fairly isolated with minimum activities and outlets.  His 
mood was more dysphoric.  He denied suicidal ideation.  The 
veteran reported problems seeing his children because he owed 
back child support.  

Considering the veteran's impairment under the regulations in 
effect at the time, the pre-November 1996 medical evaluation 
evidence cannot serve to support an evaluation in excess of 
50 percent; the severe impairment in the ability to establish 
or maintain effective or favorable relationships with people 
was not shown, nor did the evidence establish that the 
reliability, flexibility and efficiency levels are so reduced 
as to result in severe industrial impairment.  The veteran 
was shown to have some social outlets, and his lack of 
employment was due at least in part to behavioral problems, 
such as sexual harassment, which have not been medically 
associated with his post-traumatic stress disorder.  
Additionally, the GAF score of 65 assigned in May 1996 would 
not support a finding of severe social and industrial 
impairment.  

A January 1997 outpatient treatment note indicated that the 
veteran was still having nocturnal panic, but had gotten back 
with his ex-wife and children over the holidays and planned 
to move to Tuscaloosa to be near them.  They planned to start 
a family group therapy on a weekly basis.  The veteran's mood 
was stable, with no suicidal ideation.  The veteran expressed 
an interest in receiving training for employment.

An August 1997 treatment record showed the veteran attending 
AA and church some, seeing his ex-wife and children 
frequently, as well as his son and grandchild.  He felt 
"hung-over" from the medications.  His mood was stable, 
with some irritability and anxiety shown.  The veteran lived 
in Section 8 housing, and had a garden.

The most recent VA examination was conducted in August 1999.  
The veteran reported frequent intrusive thoughts and 
recollections about his combat experiences in Vietnam.  He 
stated that he had nightmares every night.  He claimed that 
his family would not have anything to do with him since they 
feared his rage.  He stated that he isolated himself and did 
not have any friends.  He reported feeling "sad" a lot.  
The veteran reported loss of interest in pleasurable 
activities.  He avoided crowds, as well as fireworks displays 
and television shows and movies related to combat.  The 
veteran stated that he did not trust others and that he 
exhibited hypervigilant behavior.  He reported that he had to 
stand at the back of the church during a service, and he left 
immediately when the service was over.  The veteran also 
reported inability to concentrate and to get emotionally 
close to people.  On examination, the veteran was 
cooperative, and his thought processes and content appeared 
to be within normal limits.  He denied delusions and 
hallucinations.  He denied current suicidal or homicidal 
thoughts, ideations, plans or intents.  The veteran appeared 
able to maintain minimal personal hygiene and other basic 
activities of daily living.  He was fully oriented and his 
long-term memory was intact.  Judgment, abstract thinking and 
short-term memory were impaired.  His speech was slow and his 
mood depressed.  Sleep impairment was chronic in nature; he 
had been diagnosed with sleep apnea.  The examiner stated 
that the veteran continued to struggle with all the major 
symptoms of post-traumatic stress disorder, and that these 
symptoms appeared to be frequent and moderate in nature, with 
no real periods of remission during the past year.  The 
diagnosis was post-traumatic stress disorder, chronic, 
moderate.  The GAF score was 60.  The examiner stated that 
there was moderate social and occupational impairment due to 
post-traumatic stress disorder, and that the veteran had 
moderate difficulty establishing and maintaining effective 
social and occupational relationships due to his post-
traumatic stress disorder.

Based upon the post-November 1996 findings, particularly the 
most recent VA examination report which described moderate 
symptoms and a GAF score of 60, the Board is unable to find a 
basis to conclude that the veteran's service connected post-
traumatic stress disorder merits a 70 percent evaluation 
under the current regulations, which require objective 
evidence of such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A GAF of 60 indicates moderate symptoms or 
moderate dificulty in social, occupational, or school 
function, such as having few friends and conflicts with peers 
or co-workers.  DSM-IV, supra.

The veteran has been shown to attend church and AA meetings, 
to visit with his children and grandchild, and to seek 
employment training.  His post-November 1996 disability level 
is better described by the criteria for a 50 percent 
evaluation, including:  occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 50 
percent since May 1996 under either the old or the new 
regulations governing the rating of post-traumatic stress 
disorder.  38 C.F.R. Part 4, Code 9411 (1995 & 1999).  In 
this regard, see Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found).  As the evidence for and against the claim 
is not in relative equipoise, the reasonable doubt rule does 
not apply.  38 C.F.R. § 3.102 (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

